Name: Commission Regulation (EEC) No 1439/85 of 31 May 1985 fixing the rates of the refunds applicable from 1 June 1985 to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/25 COMMISSION REGULATION (EEC) No 1439/85 of 31 May 1985 fixing the rates of the refunds applicable from 1 June 1985 to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty (c) the need to ensure equality of competition for the industries which use Community products and those which use third country products under inward processing arrangements ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken , where appropriate, of refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; Whereas a production refund is granted in respect of white sugar or raw sugar under the conditions laid down in Council Regulation (EEC) No 1400/78 of 20 June laying down general rules for the production refund on sugar used in the chemical industry ^; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as amended by Regulation (EEC) No 606/82 (2), and in particular Article 19 ( 1 ) and (2) thereof, Whereas Article 19 ( 1 ) and (2) of Regulation (EEC) No 1785/81 provides that for the products listed in Article 1 ( 1 ) (a), (c), (d), (g) and (h) of that Regulation an export refund may be granted when these goods are exported in the form of goods listed in Annex I of that same Regulation ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds for certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1028/83 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex I of Regulation (EEC) No - 1785/81 ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products on the Community market and the prices ruling on the world market ; (b) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions : HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 1 June 1985 to the basic products appearing in Annex A to Regula ­ tion (EEC) No 3035/80 and listed in Article 1 ( 1 ) and (2) of Regulation (EEC) No 1785/81 , exported in the form of goods listed in Annex I to Regulation (EEC) No 1785/81 , are fixed as shown : (a) in Table A of the Annex hereto for those same goods in so far as they have not benefited from the granting of a production refund provided for by Regulation (EEC) No 1400/78 ; (b) in Table B of the Annex hereto for goods other than those mentioned under (a). Article 2 This Regulation shall enter into force on 1 June 1985.(') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 74, 18 . 3 . 1982, p. 1 . 0 OJ No L 323, 29 . 11 . 1980, p . 27 . (4) OJ No L 116, 30 . 4 . 1983, p. 9 . (0 OJ No L 170, 27. 6 . 1978 , p. 9 . No L 144/26 Official Journal of the European Communities 1 . 6 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1985. For the Commission COCKFIELD Vice-President ANNEX to the Commission Regulation of 31 May 1985 fixing the rates of the refunds applicable from 1 June 1985 to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Table A Rate of refund in ECU/100 kg : White sugar : 41,69 Raw sugar : 38,35 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 41,69 x so 100 Molasses : Isoglucose or flavoured or coloured isoglucose syrups : 41,69 (2) Table B Rate of refund in ECU/100 kg : White sugar : 37,81 Raw sugar : 34,78 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 37,81 x S (') 100 Molasses :  (') 'S represents the weight of sucrose (including invert sugar expressed as sucrose) in 100 kilograms of syrup. (2) Amount of refund for 100 kilograms of dry matter.